USCA11 Case: 19-13639   Date Filed: 11/16/2020   Page: 1 of 18



                                                                 [PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                    ________________________

                           No. 19-13639
                     ________________________

                 D.C. Docket No. 1:19-cv-01707-TCB




DONRICH YOUNG,

                                            Plaintiff - Appellant,

                              versus

GRAND CANYON UNIVERSITY, INC.,
GRAND CANYON EDUCATION, INC.,
d.b.a. Grand Canyon University,

                                            Defendants - Appellees.

                     ________________________

              Appeal from the United States District Court
                 for the Northern District of Georgia
                    ________________________

                         (November 16, 2020)
         USCA11 Case: 19-13639       Date Filed: 11/16/2020   Page: 2 of 18



Before WILSON, NEWSOM and ANDERSON, Circuit Judges.

NEWSOM, Circuit Judge:

      This appeal involves a poorly written federal regulation. (No sense in

beating around the bush.) One section of that regulation pretty clearly prohibits a

college or university that accepts federal student-loan money from enforcing pre-

dispute arbitration agreements and class-action waivers when a student brings what

the regulation calls a “borrower defense claim.” 34 C.F.R. § 685.300(e)–(f)

(2016). The regulation goes on, though—and this is where the disagreement lies—

to define “borrower defense claim” to mean “a claim that is or could be asserted as

a borrower defense as defined in § 685.222(a)(5), including a claim other than one

based on § 685.222(c) or (d) that may be asserted under § 685.222(b) if reduced to

judgment.” Id. § 685.300(i)(1). Boiled to its essence, the question here is whether

the phrase “including a claim other than” means to include or exclude claims

“based on § 685.222(c) or (d)”—which, respectively, refer to claims alleging

breach of contract and substantial misrepresentation.

      The district court interpreted that phrase to exclude breach-of-contract and

misrepresentation claims from § 685.300(i)(1)’s definition of “borrower defense

claim.” Accordingly, the court ordered the borrower-plaintiff in this case to

arbitration in accordance with an agreement that he had signed in conjunction with

his application for admission to a for-profit university. Because we hold, to the


                                          2
         USCA11 Case: 19-13639       Date Filed: 11/16/2020   Page: 3 of 18



contrary, that § 685.300(i)(1) defines “borrower defense claim” to include breach-

of-contract and misrepresentation claims—and thus to shield those claims from

mandatory arbitration—we will reverse.

                                          I

                                         A

      Before diving into this case’s facts and procedural history, we’ll canvass the

governing regulatory framework. The Federal Direct Student Loan Program

permits college students to obtain loans directly from the federal government to

finance their higher educations. See 20 U.S.C. § 1087a–1087h. Schools accepting

federal student-loan money must enter into agreements with the Secretary of

Education that include provisions that “the Secretary determines are necessary to

protect the interests of the United States and to promote the purposes of [the

program].” Id. § 1087d(a)(6); see also 34 C.F.R. § 685.300(b)(11).

      As particularly relevant here, federal law directs the Secretary to “specify in

regulations which acts or omissions of an institution of higher education a

borrower may assert as a defense to repayment of a loan[.]” 20 U.S.C. § 1087e(h).

At the program’s inception, the Secretary promulgated the first iteration of the

“borrower defense rule.” See 34 C.F.R. § 685.206(c) (1995). That rule allowed a

borrower to assert, as a defense to repayment of his loan, “any act or omission of

the school attended by the student that would give rise to a cause of action against


                                          3
         USCA11 Case: 19-13639        Date Filed: 11/16/2020   Page: 4 of 18



the school under applicable State law.” Id. § 685.206(c)(1). The rule didn’t

require the borrower to sue the school itself; he had only to assert the defense to

the Secretary. See generally id. If he successfully did so, the Secretary would

forgive the student-loan debt and then (in his discretion) sue the offending

institution for reimbursement of the forgiven amount. Id. § 685.206(c)(2)–(3).

      Fast-forward to 2016 when President Obama’s Department of Education

amended these regulations and codified the changes in 34 C.F.R. § 685.222 and

§ 685.300. In the newly promulgated § 685.222, the Secretary of Education

expanded the scope and types of available borrower defenses. Section

685.222(a)(5) first provides a broad, general definition of “borrower defense[s]”:

“[A] ‘borrower defense’ refers to an act or omission of the school attended by the

student that relates to the making of a Direct Loan for enrollment at the school or

the provision of educational services for which the loan was provided,” and can be

invoked either as a “defense to repayment of amounts owed [but not yet paid] to

the Secretary” or as a “right to recover amounts previously collected by the

Secretary.” Id. § 685.222(a)(5).

      Subsections (b), (c), and (d) of § 685.222 go on to specify three instances in

which borrowers have borrower defenses. (There may be others; the regulations

don’t, at least explicitly, purport to limit borrower defenses to those designated in

subsections (b), (c), and (d).) Subsection (b) provides that a borrower has a


                                           4
           USCA11 Case: 19-13639           Date Filed: 11/16/2020       Page: 5 of 18



borrower defense if he “has obtained against the school a nondefault, favorable

contested judgment based on State or Federal law in a court or administrative

tribunal of competent jurisdiction.” Id. § 685.222(b). Subsection (c) states that a

borrower has a borrower defense if his school “failed to perform its obligations

under the terms of a contract with the student.” Id. § 685.222(c). And subsection

(d) provides that a borrower has a borrower defense if the school or any of its

representatives or affiliates “made a substantial misrepresentation . . . that the

borrower reasonably relied on to the borrower’s detriment when the borrower

decided to attend, or to continue attending, the school or decided to take out a

Direct Loan.” Id. § 685.222(d).

       Taking stock—the Obama-era1 34 C.F.R. § 685.222(a)(5) provides a general

definition of “borrower defense” as “refer[ring]” to “an act or omission of the

school” that the borrower can then assert (to the Secretary) as a defense to

repayment or as a basis to recover previously paid amounts. Subsections (b), (c),

and (d) go on to specify at least three instances in which a borrower “has” a

borrower defense—when he has obtained a favorable contested judgment against

the school, when the school breached a contract with the student, or when the



1
  We say “Obama-era” because President Trump’s Department of Education amended the
borrower-defense regulations in 2018. Those amendments, though, apply only to loans
distributed on or after July 1, 2020, and are therefore inapplicable here. See 34 C.F.R. § 685.300
(2020); see also 84 Fed. Reg. 49788, 49788 (Sep. 23, 2019).

                                                5
          USCA11 Case: 19-13639        Date Filed: 11/16/2020    Page: 6 of 18



school or one of its representatives or affiliates made a substantial

misrepresentation. Id. § 685.222(b)–(d).

      Next—and importantly here, for reasons we will explain—the Obama-era

§ 685.300 prohibited schools from entering into or relying on pre-dispute

arbitration agreements and class-action waivers with students “with respect to any

aspect of a borrower defense claim.” Id. § 685.300(e)–(f) (emphasis added). A

school that had already included pre-dispute arbitration provisions or class-action

waivers in agreements with students had to notify them that the school wouldn’t

seek to enforce those terms. Id. § 685.300(f)(3)(i)–(ii). The same regulation goes

on to define “borrower defense claim” as “a claim that is or could be asserted as a

borrower defense as defined in § 685.222(a)(5), including a claim other than one

based on § 685.222(c) [i.e., breach of contract] or (d) [i.e., substantial

misrepresentation] that may be asserted under § 685.222(b) if reduced to

judgment.” Id. § 685.300(i)(1). This case turns, pretty much entirely, on the

meaning of § 685.300(i)(1)’s phrase “including a claim other than . . . .”

                                           B

      Now to the facts. Plaintiff Donrich Young was enrolled in a doctoral-degree

program at defendant Grand Canyon University. He took out federal loans to pay

for the program, and Grand Canyon made him sign a comprehensive arbitration

agreement as part of his admissions application. In it, Young agreed that “that any


                                           6
         USCA11 Case: 19-13639       Date Filed: 11/16/2020    Page: 7 of 18



dispute arising from my enrollment, no matter how described, pleaded, or styled,

shall be resolved by binding arbitration” and that “[b]oth I and the School

irrevocably agree that any dispute between us shall be submitted to arbitration.”

The provision further specified that any lawsuit filed in violation of the agreement

“shall be dismissed by the court in favor of an arbitration conducted pursuant to

this Agreement.”

      Young’s underlying complaint is this: Grand Canyon represents that

students can complete a doctoral degree in 60 credit-hours. Young alleges,

however, that Grand Canyon obfuscates how many hours it actually takes to

complete a doctoral program and, in fact, has designed its program so that a

student likely can’t finish in 60 hours. According to Young, Grand Canyon

requires students to take and pay for additional “research continuation courses,”

and he contends that Grand Canyon’s assertion that students can complete a

doctorate in 60 hours constitutes a material misrepresentation. Young didn’t

complete his doctoral degree because he didn’t finish his dissertation on time, and,

as a result, had to pay for three additional research-continuation courses.

      During Young’s time at Grand Canyon, the Obama-era borrower-defense

regulations went into effect, and Grand Canyon notified him that it wouldn’t seek

to enforce pre-dispute arbitration agreements and class-action waivers “if [Young]




                                          7
         USCA11 Case: 19-13639       Date Filed: 11/16/2020   Page: 8 of 18



assert[ed] a borrower defense claim, as that term is defined in 34 [C.F.R.]

§ 685.300(i)(1).”

                                         C

      Young and seven others filed a class-action complaint against Grand Canyon

in federal court. They brought claims for breach of contract, intentional

misrepresentation, violations of the Arizona Consumer Fraud Act, A.R.S. § 55-

1521 et seq. (which we’ll call the “statutory-fraud claim”), and unjust enrichment,

as well as a request for a declaratory judgment. The district court dismissed the

claims brought by all plaintiffs except Young on personal-jurisdiction grounds.

      Grand Canyon then moved to compel arbitration pursuant to the agreement

that Young had signed as part of his application for admission. The district court

granted the motion to compel, holding that Young’s breach-of-contract,

misrepresentation, and statutory-fraud claims were not “borrower defense claims”

as defined in § 685.300(i)(1) and so were not subject to the regulations’ prohibition

on pre-dispute arbitration agreements. In particular, the court held that the phrase

“including a claim other than” in § 685.300(i)(1) operated to exclude breach-of-

contract claims (§ 685.222(c)) and misrepresentation claims (§ 685.222(d)).

Construing the regulation to include breach-of-contract and misrepresentation

claims, the court thought, would “render various provisions superfluous, including




                                          8
           USCA11 Case: 19-13639           Date Filed: 11/16/2020       Page: 9 of 18



the separate definitions for ‘borrower defense’ and ‘borrower defense claim’” in §§

685.222(a)(5)–(d) and 685.300(i)(1), respectively. 2

       Young now appeals. Before us, the parties don’t dispute that Young’s

claims all constitute either breach-of-contract or substantial-misrepresentation

claims within the meaning of § 685.222(c) and (d). The only issue on appeal, then,

is whether breach-of-contract and misrepresentation-based claims constitute

“borrower defense claims” as that phrase is defined in § 685.300(i)(1). If they do,

then Young doesn’t have to arbitrate because 34 C.F.R. § 685.300(f) prohibits

enforcement of pre-dispute arbitration agreements for borrower-defense claims. If

they don’t, then the district court was correct to compel arbitration.3

                                                II

                                                A

       In full—once again—§ 685.300(i)(1) states that a “borrower defense claim”

is

       a claim that is or could be asserted as a borrower defense as defined in
       § 685.222(a)(5), including a claim other than one based on



2
  The district court also held that Young’s unjust-enrichment claim was subject to arbitration “for
the same reasons as the breach-of-contract claim” and that the declaratory-judgment request
failed because the court had decided to compel arbitration. The parties on appeal debate the
district court’s order only as it relates to the core breach-of-contract, misrepresentation, and
statutory-fraud claims.
3
 We review de novo an order granting a motion to dismiss a complaint and compel arbitration.
Cruz v. Cingular Wireless, LLC, 648 F.3d 1205, 1210 (11th Cir. 2011).

                                                9
         USCA11 Case: 19-13639       Date Filed: 11/16/2020   Page: 10 of 18



      § 685.222(c) or (d) that may be asserted under § 685.222(b) if reduced
      to judgment[.]

There’s no debate about the subsection’s first clause, which generally defines a

“borrower defense claim” as “a claim that is or could be asserted as a borrower

defense as defined in § 685.222(a)(5)”—which, in turn, generally defines

“borrower defense” as “an act or omission of the school attended by the student

that relates to the making of a Direct Loan for enrollment at the school or the

provision of educational services for which the loan was provided.” Instead, this

appeal turns on how we interpret the second, “including” clause—“including a

claim other than one based on § 685.222(c) or (d) that may be asserted under

§ 685.222(b) if reduced to judgment.”

      Grand Canyon insists that, as used in § 685.300(i)(1), “including a claim

other than” is a phrase of exclusion, such that breach-of-contract (§ 685.222(c))

and substantial-misrepresentation (§ 685.222(d)) claims are never “borrower

defense claims” within the meaning of § 685.300(i)(1). Young argues, by contrast,

that the phrase means (1) that breach-of-contract and substantial-misrepresentation

claims are “borrower defense claims” even if they are not reduced to judgment in

accordance with § 685.222(b) and (2) that non-breach-of-contract and non-

misrepresentation claims are borrower defense claims so long as they qualify under

§ 685.222(b). Without much analysis of the plain meaning of § 685.300(i)(1)’s

“including a claim other than” phrase, the district court adopted Grand Canyon’s
                                         10
         USCA11 Case: 19-13639        Date Filed: 11/16/2020    Page: 11 of 18



reading. We disagree and hold, as relevant here, that § 685.300(i)(1) includes—

rather than excludes—breach-of-contract and substantial-misrepresentation claims.

                                           B

                                           1

      We construe regulations “in much the same way we interpret statutes,” so

we start with the text—and, if we find it clear, we end there as well. Washington v.

Comm’r of Soc. Sec., 906 F.3d 1353, 1362 (11th Cir. 2018). The question here is

whether Young’s breach-of-contract and misrepresentation claims constitute

“borrower defense claim[s]” within the meaning of § 685.300(i)(1). A plain-text

reading of that regulation, we think, shows that “borrower defense claims” include

both claims that “could be asserted as a borrower defense as defined in

§ 685.222(a)(5)” as well as those “based on § 685.222(c)”—i.e., breach-of-contract

claims—“or (d)”—i.e., misrepresentation claims. Let us explain.

      The introductory word of the key clause—we think tellingly—is

“including.” As its name suggests, the term “including” introduces a participial

phrase of inclusion, not one of exclusion. See Include, Black’s Law Dictionary

(11th ed. 2019) (“The participle including typically indicates a partial list.”); see

also Antonin Scalia & Bryan A. Garner, Reading Law: The Interpretation of Legal

Texts 132 (2012) (“[T]he word include does not ordinarily introduce an exhaustive

list . . . .”). The phrase “including a claim other than one based on § 685.222(c) or


                                           11
         USCA11 Case: 19-13639       Date Filed: 11/16/2020    Page: 12 of 18



(d) that may be asserted under § 685.222(b) if reduced to judgment” simply means

that subsection (c) claims (i.e., those for breach of contract) and subsection (d)

claims (i.e., those based on substantial misrepresentations) are included, as are

non-contract and non-misrepresentation claims that could be asserted as borrower

defenses under subsection (b) if reduced to judgment. While § 685.300(i)(1) isn’t

particularly elegant, it isn’t fatally ambiguous, either. We think its meaning is

clear enough. After all, if the regulation said “including claims other than those

based on 685.222(c) or (d),” no one would think that it excluded subsection (c) and

(d) claims. Why so, then, with the language here, which is functionally identical?

      In support of its exclusionary reading, Grand Canyon posits the following

example: “If a person asks for ‘two scoops of ice cream, including any flavor

other than chocolate or vanilla,’ it is clear that person is excluding chocolate or

vanilla as options, not including them.” Br. of Appellee at 14. But even setting

aside that it omits any sort of broad definitional clause like § 685.300(i)(1)’s

reference to § 685.222(a)(5), Grand Canyon’s example subtly tweaks the language

in a way that alters its meaning. In particular, it substitutes the word “any” for the

word “a” before (in the example) the term “flavor.” Section 685.300(i)(1) says that

a borrower-defense claim includes “a claim”—not “any claim”—“other than one

based on” subsections (c) or (d). So, back to Grand Canyon’s example: If I ask for




                                          12
         USCA11 Case: 19-13639       Date Filed: 11/16/2020   Page: 13 of 18



two scoops of ice cream “including a flavor other than chocolate or vanilla,” I

could very well mean that I want at least one scoop of chocolate or vanilla.

      In any event, two can play the analogy game, which can just as easily (we

think more easily) undermine as support Grand Canyon’s skewed reading.

Consider the following counterexample, which tracks the regulatory language

more precisely than Grand Canyon’s: “A tort claim means a claim alleging

culpable conduct resulting in personal injury, including a claim other than one

based on negligent or reckless conduct.” Few, if any, would think that the phrase

“including a claim other than” operates to exclude claims based on negligent or

reckless conduct. Rather, this sentence plainly means that a tort claim includes

claims in addition to those based on negligent or reckless conduct—say, those

alleging intentional wrongdoing or those predicated on strict liability.

      Common sense confirms what § 685.300(i)(1)’s text clearly indicates.

Grand Canyon would have us read the phrase “including a claim other than one

based on § 685.222(c) or (d) that may be asserted under § 685.222(b) if reduced to

judgment” to exclude at least two-thirds of the specified borrower defenses—and

indeed, the ones most likely to underlie claims asserted by jilted borrowers, namely

breach-of-contract and misrepresentation claims. Why would a regulation that all

acknowledge was designed to protect student-loan borrowers exclude the most

basic, heartland claims that they are likely to bring? See generally Cal. Ass’n of


                                          13
         USCA11 Case: 19-13639       Date Filed: 11/16/2020   Page: 14 of 18



Priv. Postsecondary Sch. v. DeVos, 436 F. Supp. 3d 333, 337–41 (D.D.C. 2020)

(explaining the regulation’s aim to limit schools’ ability to enforce pre-dispute

arbitration agreements and class-action waivers); see also 81 Fed. Reg. 39330,

39331 (June 16, 2016) (similar). In short, it wouldn’t, and the regulation’s text

demonstrates that it didn’t.

                                          2

      Having interpreted § 685.300(i)(1)’s plain terms, we will briefly address

Grand Canyon’s objection that Young’s (and hence our) reading renders

“superfluous” the separate definitions of “borrower defense” in §685.222 and

“borrower defense claim” in § 685.300(i)(1). Essentially, Grand Canyon’s

criticism is that if Congress wanted to make borrower-defense claims synonymous

with borrower defenses it would have drafted § 685.300(i)(1)’s definition of

“borrower defense claim” to track § 685.222’s definition of “borrower defense”

precisely. This criticism misses the mark for at least two reasons.

      First, even if there were no daylight between the operative definitions of

“borrower defense” under § 685.222 and “borrower defense claim” under

§ 685.300, that wouldn’t render either section “superfluous.” The two sections—

and their constituent definitions—address slightly different subjects and have

slightly different fields of operation. True, borrower defenses under § 685.222 end

up being the bases for borrower-defense claims under § 685.300, much like an act


                                          14
         USCA11 Case: 19-13639      Date Filed: 11/16/2020      Page: 15 of 18



of negligence ends up being the basis for a negligence claim. But § 685.222

borrower defenses have a stand-alone role, as well—as defenses that (under the

appropriate circumstances) a borrower can assert against the Secretary of

Education to resist repayment of a student loan. Language in two separate sections

of a regulation isn’t superfluous merely because it overlaps. Here, the two

sections’ similarity—or even identity—might make one or both of them inelegant

or clunky, but it wouldn’t render either of them superfluous.

      Second, and in any event, there is no superfluousness issue, because under

our reading § 685.300 is actually a wee bit broader than § 685.222, at least with

respect to subsection (b)-type claims. Under § 685.222(b), a borrower has a

borrower defense only if he has obtained a favorable judgment against the school;

then—but only then—he can tell the Secretary that he doesn’t have to repay the

loan. Under our reading of § 685.300(i)(1), a § 685.222(b) claim needn’t be

reduced to judgment in order to qualify as a borrower-defense claim. Instead, the

term “borrower defense claim” includes a claim that “may be” (i.e., could be)

asserted as borrower defenses under § 685.222(b) if it were reduced to judgment.

That is subtly, but meaningfully, different. In short, to have a borrower defense

under § 685.222(b), the borrower must obtain a contested judgment. By contrast,

to have a borrower-defense claim under § 685.300(i)(1), the borrower needn’t have




                                         15
        USCA11 Case: 19-13639      Date Filed: 11/16/2020   Page: 16 of 18



a judgment; he need only have a claim that he could assert as a borrower defense

under §685.222(b) if that claim had been reduced to judgment.

      It’s worth noting, even if only parenthetically, that Grand Canyon’s reading

of § 685.300(i)(1)—which seemingly would include (b)-type claims only if they

are “reduced to judgment”—would risk leaving some borrowers in a bizarre

infinite loop from which they couldn’t escape. In order to resist mandatory

arbitration, the borrower has to show that he has a borrower-defense claim. But

(on Grand Canyon’s reading) in order to demonstrate a borrower-defense claim—

at least on a subsection (b)-type allegation—the borrower must show that he has

successfully prosecuted the claim to judgment. But how can he obtain a favorable

judgment if he is subject to mandatory arbitration? And so on and so on and so on.

                                      * * *

      Grand Canyon urges a reading of § 685.300 that would not only (1) exclude

bread-and-butter breach-of-contract and misrepresentation claims—the claims that

complaining borrowers are most likely to bring—but also (2) include non-contract

and non-misrepresentation claims only if reduced to judgment, thereby rendering

that aspect of the borrower-defense-claim protection meaningless. The language




                                        16
          USCA11 Case: 19-13639            Date Filed: 11/16/2020        Page: 17 of 18



doesn’t require—or even counsel—that strained reading, and we decline to adopt

it.4

                                                 III

       Let’s recap. We hold that § 685.300(i)(1) defines the term “borrower

defense claim” to include—rather than exclude—breach-of-contract and

misrepresentation claims—and, accordingly, that § 685.300(f) prohibits Grand

Canyon from enforcing its pre-dispute arbitration agreement with respect to

Young’s claims here. We reverse the district court’s decision to the contrary,




4
  For the first time at oral argument, Grand Canyon asserted a new argument—namely, that even
if the borrower-defense regulations apply, reading them to invalidate an otherwise enforceable
arbitration agreement would contravene the Federal Arbitration Act, 9 U.S.C. § 1 et seq. Grand
Canyon, however, has waived this argument, which it failed to present either to the district court
or in its brief to us. See United States v. Jernigan, 341 F.3d 1273, 1283 n.8 (11th Cir. 2003)
(“[A] party seeking to raise a claim or issue on appeal must plainly and prominently so
indicate[.]”). Although an appellee may urge us to affirm on any basis supported by the record,
see Thomas v. Cooper Lighting, Inc., 506 F.3d 1361, 1364 (11th Cir. 2007), it still abandons any
position that it “fail[s] to list or otherwise state it as an issue on appeal.” Hamilton v. Southland
Christian Sch., Inc., 680 F.3d 1316, 1318 (11th Cir. 2012); see also Sapuppo v. Allstate
Floridian Ins. Co., 739 F.3d 678, 681 (11th Cir. 2014) (“A party fails to adequately ‘brief’ a
claim when he does not plainly and prominently raise it, for instance by devoting a discrete
section of his argument to those claims.”) (emphasis added) (quotation omitted).

                                                 17
        USCA11 Case: 19-13639     Date Filed: 11/16/2020   Page: 18 of 18



which granted Grand Canyon’s motion to compel arbitration, and remand for

further proceedings.

      REVERSED and REMANDED.




                                      18